El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La parte apelada solicita que se desestime el recurso de apelación interpuesto en este caso por haberlo sido fuera del término de ley.
Se trata de un pleito sobre tercería. La sentencia dictada) se notificó a la parte perjudicada el 25 de noviembre de 1929' y la notificación de apelación se archivó el 13 de diciembre del propio año.
La ley de 14 de marzo de 1907 que regula el procedimiento sobre tercerías en su sección 19 (5279 Comp. 1911) establece que contra las sentencias dictadas en dichos casos podrá ape-larse en el término de diez días y en la forma dispuesta por el Código de Enjuiciamiento Civil sobre las apelaciones’ en general.
Siendo ello así, no hay duda alguna de que cuando la ape-lación se interpuso en este caso había ya vencido el término concedido por la ley para apelar.
La parte apelante admite que los hechos son tales como quedan expresados, pero alega que esta corte en bien de la *450justicia y a virtud de ciertas causas que expone, debe, con-siderar justificada y en su consecuencia bien interpuesta la apelación el día 13 de diciembre de 1929.
Repetidamente esta corte fia decidido que el término para apelar fijado por la Ley no puede por ella prorrogarse, pues se trata de un término jurisdiccional. La corte carece de discreción para apreciar cualquier motivo que pudiera justi-ficar la dilación.
La jurisprudencia sobre el particular es uniforme. Nos limitaremos a citar el caso de Williams v. Long, 130 Cal. 58, en el que se resolvió lo que sigue: “Las leyes que limitan el tiempo para apelar son de naturaleza jurisdiccional y manda-toria, y las cortes no tienen poder, a ménos que les sea con-ferido por el estatuto, para prorrogar el término.” La ley de tercería ni otra alguna que sepamos concede ese poder a esta corte.

A virtud de todo lo expuesto, debe declararse con lugar la moción, de la parte apelada y en su consecuencia desesti-marse el recurso.